COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 THE STATE OF TEXAS,                                          No. 08-15-00081-CR
                                               §
                            State,                               Appeal from the
                                               §
 v.                                                             41st District Court
                                               §
 CHRISTINA GARCIA,                                          of El Paso County, Texas
                                               §
                            Appellee.                          (TC# 20130D01209)
                                               §

                                           §
                                         ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
September 2, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Jaime E. Esparza, the State’s Attorney, prepare the State’s

brief and forward the same to this Court on or before September 2, 2015.

       IT IS SO ORDERED this 20th day of July, 2015.

                                            PER CURIAM
Before McClure, CJ, Rodriguez and Hughes, JJ.